UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 15, 2010 Golden State Petroleum Transport Corporation (Exact name of registrant as specified in its charter) Delaware 333-26227 13-3927016 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS employer identification no.) 4th Floor Par-la-Ville Place 14 Par-la-Ville Road Hamilton, Bermuda HM 08 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code):(441) 295-6935 (Former Name or Former Address, if Changed Since Last Report): None Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On October 15, 2010, Golden State Petroleum Transport Corporation (the "Company") commenced a consent solicitation (the "Consent Solicitation") to amend the indenture (the "Indenture") relating to its 8.04% First Preferred Mortgage Notes due 2019 (the "Notes"), to amend or terminate certain related collateral and management agreements, and to approve the proposed current or future sale, as the case may be, of each of the two very large crude carrier vessels ("VLCCs") that serves as part of the collateral for the Notes. Jefferies & Company, Inc. is acting as the solicitation agent for the Consent Solicitation and D.F. King & Co., Inc. is acting as the information and tabulation agent.The Consent Solicitation is fully described in the Consent Solicitation Statement attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Consent Solicitation Statement, dated October 15, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GOLDEN STATE PETROLEUM TRANSPORT CORPORATION (Registrant) Dated: October 15, 2010 By: /s/ Alexandra Kate Blankenship Name:Alexandra Kate Blankenship Title:Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Consent Solicitation Statement, dated October 15, 2010. SK 26
